PER CURIAM.
The judgment of conviction and sentence for carrying a concealed firearm [§ 790.-01(2), Fla.Stat. (1979) ] under review by this appeal is reversed and the cause is remanded to the trial court with directions to discharge the defendant from the cause.
Our review of the record on appeal reveals that no evidence was ever adduced below tending to show that the firearm admittedly possessed in this ease by the defendant was ever concealed; indeed, the evidence is to the contrary that the firearm was held by the defendant in such a way that it was plainly visible to the ordinary sight of another person. The law is clear that proof of concealment is an essential element of the crime of carrying a concealed firearm under Section 790.01(2), Florida Statutes (1981), and such element must be proven beyond a reasonable doubt. As such, the trial court erred in denying the defendant’s motion for judgment of acquittal made at the close of the state’s case and renewed at the close of all the evidence. Quiroga v. State, 364 So.2d 47 (Fla. 3d DCA 1978); Donald v. State, 344 So.2d 633 (Fla. 2d DCA 1977).
Reversed and remanded with directions to discharge the defendant from the cause.